     Case 19-20096      Doc 43     Filed 08/10/20 Entered 08/10/20 09:16:24             Desc Main
                                     Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        IN THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                                 )               In Proceedings
                                                       )               Under Chapter 13
Sargina L. Malik-Ismail                                )
                                                       )               Case No. 19-20096
Debtor(s).                                             )               Honorable Judge Cox

        AGREED ORDER RESOLVING MOTION FOR RELIEF FROM STAY AND
                           CO-DEBTOR STAY

         This matter coming to be heard on the motion of Exeter Finance, LLC, by and through its

undersigned attorney, concerning its Motion for Relief from Stay and Co-Debtor Stay, this Court

having jurisdiction, IT IS HEREBY ORDERED:

1.       Pursuant to the Motor Vehicle Retail Installment Contract, Debtor shall make monthly

         payments in the amount of ​$390.75 ​directly to Exeter Finance, LLC, continuing with the

         August 27, 2020 post-petition payment.

2.       In the event Debtor fails to tender any two or more payments as set forth in paragraph

         one, Exeter Finance, LLC shall issue a Notice of Default to Debtor, non-filing Co-Debtor

         Sean Cowles, and Debtor’s attorney, if Debtor does not provide full cure within 14 days

         after service of the Notice, the Automatic Stay in this case shall be modified as to the

         Debtor and non-filing Co-Debtor Sean Cowles, upon filing a Notice of Termination of

         Stay with this Court, to permit Exeter Finance, LLC, its servicers, successors, agents and

         or assigns, to obtain possession of and/or to foreclose its security interest in one 2014

         NISSAN Rogue Select Utility 4D S AWD I4, VIN JN8AS5MV2EW712343.
     Case 19-20096     Doc 43     Filed 08/10/20 Entered 08/10/20 09:16:24           Desc Main
                                    Document     Page 2 of 2



3.       If applicable, upon modification of the automatic stay as outlined above, and after Exeter

         Finance, LLC has foreclosed its security interest one 2014 NISSAN Rogue Select Utility

         4D S AWD I4, VIN JN8AS5MV2EW712343, said creditor may file an amended,

         unsecured claim for any deficiency balance remaining in compliance with the US

         Bankruptcy Code.

4.       Attorney’s fees in the amount of $225.00 and costs in the amount of $181.00 are allowed

         and shall be paid by the Trustee as an administrative claim.

      ​ ichelle E. Mandroiu_​ ________
_​/s/ M                                       /s/ Jennifer M. Rinn​_______________
Attorney for Debtor                           Attorney for Exeter Finance, LLC


Dated:                                 Signed:



                                       ____________________________________
                                       UNITED STATES BANKRUPTCY JUDGE
